 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE L. DAVIS,                                No. 1:18-cv-01667-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER DECLINING TO ADOPT FINDINGS
                                                        AND RECOMMENDATIONS AND
14    KINGS COUNTY BOARD OF                             GRANTING PLAINTIFF’S APPLICATIONS
      SUPERVISORS, et al.,                              TO PROCEED IN FORMA PAUPERIS
15
                         Defendants.                    (Doc. Nos. 5, 8, 11)
16

17

18          Plaintiff Terrence L. Davis is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. Plaintiff commenced this action by filing a complaint on

20   December 7, 2018 (Doc. No. 1) and an application to proceed in forma pauperis on December 26,

21   2018 (Doc. No. 5). On February 25, 2019, plaintiff filed a second application to proceed in forma

22   pauperis. (Doc. No. 8.) The matter was referred to a United States Magistrate Judge pursuant to

23   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

24          On May 10, 2019, the assigned magistrate judge issued findings and recommendations,

25   recommending that plaintiff’s applications to proceed in forma pauperis be denied and that he be

26   required to pay the $400.00 filing fee in full to proceed with this action because: (1) he is subject

27   to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the allegations of plaintiff’s complaint

28   do not satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc. No.
                                                        1
 1   11 at 1.) Those findings and recommendations were served on plaintiff and contained notice that

 2   any objections thereto were to be filed within twenty-one (21) days after service. (Id. at 10.) On

 3   June 3, 2019, plaintiff requested a 40-day extension of time to file objections to the findings and

 4   recommendations (Doc. No. 12), which the court granted on June 6, 2019 (Doc. No. 13). On

 5   August 12, 2019, plaintiff again requested an extension of time to file his objections (Doc. No.

 6   14), and the court granted a 30-day extension of time to do so on August 15, 2019. (Doc. No.

 7   15.) Nonetheless, plaintiff did not timely file objections to the findings and recommendations,

 8   and instead filed a third request for an extension of time to do so on November 20, 2019. (Doc.

 9   No. 16.) On November 21, 2019, the court denied plaintiff’s third request for an extension of

10   time to file his objections to the pending findings and recommendations. (Doc. No. 17.)

11   Thereafter, plaintiff did not file any objections to the pending findings and recommendations.

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

13   conducted a de novo review of the case. Having carefully reviewed the entire file, the

14   undersigned declines to adopt the findings and recommendations. Specifically, the undersigned

15   concludes that two of the four dismissal orders relied upon in the findings and recommendations

16   as strikes under 28 U.S.C. § 1915(g) do not qualify as strike dismissals under the statute. Each of

17   the dismissal orders relied upon in the findings and recommendations is addressed in turn below.

18          First, the findings and recommendations rely upon the dismissal order in Davis v. High

19   Desert State Prison, 2:14-cv-00404-EFB (E.D. Cal. Nov. 7, 2014) as a prior strike. A review of

20   the docket in that case establishes that the action was dismissed “for failure to prosecute and
21   failure to state a claim upon which relief may be granted.” (High Desert State Prison, Doc. No.

22   16 at 2.) That dismissal order was signed by a magistrate judge, and plaintiff had consented to

23   magistrate judge jurisdiction in that action. (High Desert State Prison, Doc. No. 8.) The United

24   States Court of Appeals for the Ninth Circuit recently clarified that although “a magistrate judge

25   lacks the authority to dismiss a case unless all parties have consented to proceed before the

26   magistrate judge,” a prisoner plaintiff “cannot escape the consequences of [a] prior judgment []
27   through an untimely collateral attack.” Hoffman v. Pulido, 928 F.3d 1147, 1149–1150 (9th Cir.

28   2019) (citing Williams v. King, 875 F.3d 500, 504-05 (9th Cir. 2017)); see also Jones v. Alameda
                                                       2
 1   Dist. Attorney’s Office, No. 19-cv-04428-RS (PR), 2019 WL 4845694, at *1, n.2 (N.D. Cal. Oct.

 2   1, 2019) (citing Hoffman, 928 F.3d at 1150) (counting dismissal orders signed by magistrate

 3   judges as strikes under § 1915(g)). Accordingly, the dismissal of Davis v. High Desert State

 4   Prison qualifies as a strike against plaintiff under 28 U.S.C. § 1915(g).

 5          Second, the findings and recommendations rely upon the dismissal in Davis v. Chapparo,

 6   1:06-cv-00118-LJO-SMS (E.D. Cal. June 1, 2007) as a prior strike. A review of the docket in

 7   that case establishes that the action was dismissed by the assigned district judge “for failure to

 8   obey the court’s order . . . and for failure to state a claim upon which relief can be granted.”

 9   (Chapparo, Doc. No. 17 at 2.) Accordingly, the dismissal of that case counts as a strike against

10   plaintiff under 28 U.S.C. § 1915(g).

11          Third, the findings and recommendations rely upon the dismissal in Davis v. Solano State

12   Prison, 2:01-cv-00082-LKK-GGH (E.D. Cal. Feb. 7, 2007) as a prior strike. A review of the

13   docket in that case establishes that on August 3, 2001, plaintiff’s operative complaint was

14   dismissed for failure to state a claim, and that some of plaintiff’s claims were also dismissed as

15   duplicative or Heck-barred. (Solano State Prison, Doc. No. 7.) Plaintiff was given leave to

16   amend the complaint in that action but instead of filing an amended complaint, plaintiff requested

17   a stay so that he could exhaust his administrative remedies. (Solano State Prison, Doc. No. 17.)

18   Plaintiff’s request led the magistrate judge to issue findings and recommendations,

19   recommending that that action be dismissed without prejudice due to plaintiff’s failure to exhaust

20   administrative remedies—a failure that was not clear from the face of the complaint. (Solano
21   State Prison, Doc. No. 18.) The district court “adopted in full” the magistrate judge’s

22   recommendation that plaintiff’s complaint be dismissed without prejudice due to his “failure to

23   exhaust administrative remedies.” (Solano State Prison, Doc. No. 22.)

24          The findings and recommendations now pending before this court recommend that the

25   dismissal in Solano State Prison be counted as a strike even though plaintiff’s failure to exhaust

26   his administrative remedies prior to filing suit was not clear from the face of the complaint,
27   because plaintiff conceded that he failed to exhaust and had filed his civil complaint prematurely.

28   (Doc. No. 11 at 4.) The undersigned is not persuaded that such an admission is materially similar
                                                        3
 1   to a complaint that on its face reflects a failure to exhaust administrative remedies prior to filing

 2   suit. See El-Shaddai v. Zamora, 833 F.3d 1036, 1044 (9th Cir. 2016) (holding that a dismissal for

 3   failure to exhaust administrative remedies counts as a strike dismissal under § 1915(g) if the

 4   failure to exhaust is clear from the face of the complaint); see also Kelly v. Elit, No. 1:18-cv-

 5   00019-DAD-SAB, 2018 WL 1905667, at *2 (E.D. Cal. Apr. 23, 2018) (“[I]f a case is dismissed

 6   because the failure to exhaust was clear on the face of the complaint, and no outside evidence was

 7   considered in reaching that determination, the dismissal would count as a strike.”). In Solano

 8   State Prison plaintiff’s later concession of his failure to exhaust was not reflected on the face of

 9   his complaint. Accordingly, the dismissal in Solano State Prison cannot be counted as a strike

10   against plaintiff under 28 U.S.C. § 1915(g).

11          Fourth and finally, the findings and recommendations rely upon the dismissal in Davis v.

12   Solano State Prison (“SSP II”), 2:04-cv-00320-DFL-KJM (E.D. Cal. Feb. 7, 2007) as a prior

13   strike. A review of the docket in that case establishes that on November 9, 2004, the assigned

14   magistrate judge issued a screening order dismissing plaintiff’s complaint because he had failed

15   to state cognizable claims and because some of his claims were Heck-barred. (SSP II, Doc. No.

16   5.) Plaintiff was given leave to amend a single, potentially viable claim. (SSP II, Doc. No. 5 at

17   5.) However, plaintiff did not file an amended complaint, and on January 5, 2005, the magistrate

18   judge issued findings and recommendations, noting plaintiff’s failure to file an amended

19   complaint or otherwise respond to the court’s order and recommending that the action be

20   dismissed without prejudice. (SSP II, Doc. No. 7.) The district court “adopted in full” the
21   magistrate judge’s findings and recommendations and dismissed the action without prejudice.

22   (SSP II, Doc. No. 8.)

23          Although the findings and recommendations pending before the undersigned in the

24   present case state that SSP II was “dismissed because plaintiff failed to file an amended complaint

25   after a screening order dismissed the operative complaint for failure to state a claim, with leave to

26   amend” (Doc. No. 11 at 3), the undersigned notes that in SSP II, the dismissal order adopting the
27   findings and recommendations did not state the grounds upon which it was dismissing the case

28   without prejudice (see SSP II, Doc. No. 8). Moreover, the findings and recommendations in SSP
                                                         4
 1   II pointed only to plaintiff’s failure to file an amended complaint as directed as the basis for

 2   dismissal. (SSP II, Doc. No. 7 at 1.) The undersigned acknowledges that the magistrate judge’s

 3   screening order in SSP II did include statements that “any claimed error in the review of

 4   plaintiff’s administrative appeals does not state a cognizable claim,” and that the “portion of

 5   plaintiff’s complaint [regarding outpatient program placement] similarly fails to state a claim.”

 6   (SSP II, Doc. No. 5 at 4.) However, the undersigned is not persuaded that such a conclusion

 7   reached by a magistrate judge in a screening order that grants leave to amend can form the basis

 8   of a § 1915(g) strike dismissal under circumstances where that plaintiff subsequently fails to file

 9   an amended complaint, the magistrate judge recommends dismissing the action solely for failure

10   to file an amended complaint, and the district court “adopts in full” that recommendation and

11   dismisses the case without any reference to whether the original complaint failed to state a claim.

12           The findings and recommendations pending before the undersigned in the present case

13   rely on the decision in Harris v. Mangum, 863 F.3d 1133 (9th Cir. 2017). However, applying the

14   holding in Harris, the dismissal in SSP II does not count as a strike under § 1915(g) because the

15   district court did not dismiss SSP II for failure to state a claim. See Harris, 863 F.3d at 1143

16   (“Accordingly, we hold that when (1) a district court dismisses a complaint on the ground that it

17   fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff then fails to file an

18   amended complaint, the dismissal counts as a strike under § 1915(g).”) (emphasis added).

19   Indeed, in each of the four cases that were counted as strikes against the plaintiff-appellant in

20   Harris, the screening order dismissing for failure to state a claim with leave to amend was issued
21   /////

22   /////

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////
                                                          5
 1   by a district judge, not a magistrate judge.1 The magistrate judge’s screening order in SSP II was

 2   not an order of dismissal, nor could it have been. See Williams v. King, 875 F.3d 500, 502–05

 3   (9th Cir. 2017) (because unserved, not yet appearing named defendants had not consented to

 4   magistrate judge jurisdiction, the assigned magistrate judge lacked jurisdiction to dismiss the

 5   prisoner plaintiff’s complaint for failure to state a claim upon screening); see also Branch v.

 6   Umphenour, 936 F.3d 994, 1005 (9th Cir. 2019) (“Without consent, a magistrate judge is limited

 7   to submitting a report and recommendation on dispositive pretrial motions, including motions to

 8   dismiss for failure to state a claim . . .. The magistrate judges who screened Branch’s various

 9   complaints lacked jurisdiction to dismiss his claims.”)2 In short, in SSP II the court simply never

10   dismissed plaintiff’s complaint on the ground that he failed to state a claim. Rather, according to

11   the district judge’s order of dismissal, that case was dismissed solely due to plaintiff’s failure to

12   file an amended complaint, i.e. for failure to abide by the court’s order or to prosecute.

13   Accordingly, the dismissal in SSP II does not count as a strike against plaintiff under 28 U.S.C.

14   § 1915(g).

15   /////

16
     1
       The practice of designating dismissals as “strikes” under § 1915(g) in orders of dismissal has
17   been criticized because it is the subsequent courts who must determine whether a plaintiff is
     barred from maintaining an action in forma pauperis by the three strikes rule. In this regard, the
18
     Second Circuit has stated: “[D]istrict courts should not issue these strikes one by one, in their
19   orders of judgment, as they dispose of suits that may ultimately—upon determination at the
     appropriate time—qualify as strikes under the terms of § 1915(g).” DeLeon v. Doe, 361 F.3d 93,
20   95 (2d Cir. 2004); see also Andrews v. King, 398 F.3d 1113, 1119 n.8 (9th Cir. 2005) (“[T]he
     district court is not required to determine whether the prisoner’s case is frivolous, malicious or
21   fails to state a claim and therefore will count as a future strike under § 1915(g).”); Shabbazz v.
22   Fischer, No. 9:11-CV-0916 (TJM/ATB), 2012 WL 3241653, at *1 (N.D.N.Y Aug. 7, 2012) (“In
     other words, a strike may not be assessed at the same time that the action or appeal is dismissed.
23   Instead, it is up to a later judge to determine, when the time is right, whether three previously
     dismissed actions or appeals might constitute strikes.”); Pough v. Grannis, 08CV1498–JM
24   (RBB), 2010 WL 3702421, at *13 (S.D. Cal. July 16, 2010) (denying defendants’ request that the
     court designate a dismissal as a strike under § 1915(g) at the time of dismissal). Nonetheless,
25   unlike the present case, the district judge’s screening orders in Harris also specifically warned
26   plaintiff that failure to file an amended complaint would result in a strike dismissal.

27   2
      The Ninth Circuit also observed: “This juxtaposition—“the court” on the one hand, “a
     magistrate judge” on the other—suggests two different entities. In context, then, “the court” is
28   most naturally understood as referring to a district judge.” Branch, 936 F.3d at 1002.
                                                        6
 1        For the reasons set forth above:

 2        1.     The undersigned declines to adopt the May 10, 2019 findings and

 3               recommendations (Doc. No. 11);

 4        2.     Plaintiff’s applications to proceed in forma pauperis (Doc. Nos. 5, 8) are granted;

 5               and

 6        3.     The matter is referred back to the assigned magistrate for proceedings consistent

 7               with this order.

 8   IT IS SO ORDERED.
 9
       Dated:   December 17, 2019
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    7
